 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   ARTHUR L. HENDERSON,          ) NO. CV 18-7248-MWF(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       )          JUDGMENT
                                   )
14   STU SHERMAN, Warden,          )
                                   )
15                                 )
                    Respondent.    )
16   ______________________________)

17

18        Pursuant to the Order Accepting Findings, Conclusions and

19   Recommendations of United States Magistrate Judge,

20

21        IT IS ADJUDGED that the Petition is denied and dismissed without

22   prejudice.

23

24             DATED: February 15, 2019

25

26                                   _______________________________
                                         MICHAEL W. FITZGERALD
27                                     UNITED STATES DISTRICT JUDGE

28
